Case 1:19-cv-00210-RA Document 23 Filed 08/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
RAFAEL FIGUEROA, Civil No.: 19-cv-210 (RA)
Plaintiff,
MOTION FOR
-against- DEFAULT JUDGMENT
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.
nne--- --- --X
IRENE YAGUDAEV and SOLOMON YAGUDAE\V,
Third-Party Plaintiffs,
- against —
NRG MAGIC CONSTRUCTION INC.,
Third-Party Defendant,
--X

 

PLEASE TAKE NOTICE, that upon the annexed affirmation of Anna Bangiyev, Esq.,
the exhibits thereto, and all of the pleading and proceeding heretofore had herein, the
undersigned will move this Court before Hon. Ronnie Abrams at the United States District Court
Southern District of New York located at 40 Foley Square, Room 2203, New York, NY 10007
for an Order pursuant to Federal Rules of Civil Procedure 55(b)(2) and Local Rule 55.2(b),
granting the defendants/third-party plaintiffs, IRENE YAGUDAEV and SOLOMON
YAGUDAEV, a _ default judgment against third-party defendant, NRG MAGIC
CONSTRUCTION INC., based upon their failure to appear and/or serve their Answer in the

above-caption action, together with such other and further relief as may be just and proper.
Case 1:19-cv-00210-RA Document 23 Filed 08/29/19 Page 2 of 2

Dated: Garden City, New York
August 26, 2019

TO: GREY AND GREY, LLP
Attorneys for Plaintiff
360 Main Street

Farmingdale, New York 11735

(516) 249-1342

NRG MAGIC CONSTRUCTION INC.

Third-Party Defendant
102-10 63 Road
Forest Hills, NY 11375

By:

Yours etc., f
BRAND GL

ANNA BAN@IYEV

Attorneys for defendants/
third-party plaintiffs

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500

BRAND, P.C.
